l_i_i?. " '” `{?_`_T

rN THE UNITED srArEs DISTRICT CoiinT-; -'~ ~ - ' ~ - 3-~1
FoR rHE DIsTRICT or MARYLANQ j ;; gang q 5 pa q_ 2 h

, § " ' tr

ALLSTATE INsURANCE COMPANY ______ __ _ __ "
Plaintz`]j",

 

.~`. 1
t _')’»r":
br - __fé_,l¥

' v. Civil Action No_ ELH-17-3400

STANLEY ROCHKIND, et al.
Dej%ndants.

MEMORANDUM OPINION

“[A]n insurance company cannot be held liable for periods of risk it never contracted to
cover.” Pennsylvania National Mutual Casually Ins. Co. v. Roberts, 668 F.3d 106, l.09 (4th Cir.
2012). The insurance dispute at here issue concerns this “straightforward” principle Id_ But, the
dispute is anything but straightforward

Plaintiff Allstate lnsurance Company (“Allstate”) has filed a declaratory judgment action
against defendants Stanley Rochkind, individually and as trustee of the assets of both Dear
l\/Ianagement and Construction Company (“Dear Management”) and Uptown Realty Co. Limited
Partnership (“Upto\)vn”).1 See ECF l (“Complaint”). Allstate has also sued Malik Sherald, who
was the plaintiff in a lead paint action that he filed against Rochkind in February 2017 in the Circuit
Court for Baltimore City (the “Tort Case”). In the Tort Case, Sherald alleged injury from lead
paint exposure in connection Wit_h a property owned, maintained, and/or managed by Rochkind.

See ECF 1-2 (the Tort Case Complaint).2

- l Dear Management and Uptown are forfeited Maryland corporations ECF l, M 3-4.

2 Jurisdiction in this case is founded in this case on diversity, pursuant to 28 U.S.C. § 1332.
ECF l, ii 6.

Beginning in June 1988, Allstate issued a Personal Umbrella Policy (ECF 1-3, the
“Policy”) to Rochkind, who owns and manages residential properties in Baltimore. ECF l, 1{ ll.
The Policy, which provided excess personal liability coverage to Rochkind, was continually
renewed over the next decade. Id. But, on June 13, 1999, Allstate modified the terms to exclude
coverage for claims arising from lead paint exposure. Id. Then, on or about June 13, 2000, Allstate
cancelled the Policy. ECF 1-3 at 8; see also ECF 22-l at 2; ECF 38 at 9. Allstate now seeks a l
declaration that it has no duty to defend or indemnify Rochkind for injuries allegedly sustained by
Sherald arising from lead paint exposure on or after June 13, 1999, z`.e., the effective date of the
lead paint exclusion. Id. 11 12.

According to Allstate, Sherald’s total lead exposure Was 3858 days; it insured Rochkind
for 1195 days; and therefore Allstate’s total liability is 30.1% of any damages awarded against
Rochkind (l 195/3858). ECF 25 at 1.3 According to Allstate, Rochkind is liable for the remaining
69.9% of any judgment in favor of Sherald. ECF 1 at 6.

Three motions are now pending. First, Allstate has moved for summary judgment
(ECF 22), supported by a memorandum of law (ECF 22-]) (collectively the “Allstate Motion”)
and two exhibits ECF 22-2; ECF 22-3. Defendants filed a consolidated opposition and a cross
motion for summary judgment or, in the alternative, to certify issues to the Maryland Cou_'rt of
Appeals. ECF 25 (“Cross Motion”). They also submitted two exhibits. ECF 25-]; ECF 25-2.
Plaintiff filed a consolidated reply and opposition. ECF 29. Defendants replied (ECF 38) and
submitted the Affidavit of Paul Rogers, M.D., an expert in neurodevelopmental pediatrics.

ECF 28-1. The Affidavit pertains to Sherald’s period of exposure to lead.

3 My calculation suggests that 1,195 divided by 3,858 equals 30.97%, but the discrepancy
is not material.

_2_

Allstate has moved to strike the Affidavit of Dr. Rogers. ECF 39. Dcfendants oppose the
motion (ECF 40), and Allstate submitted a reply. ECF 43.

The Motions are fully briefed and no hearing is necessary to resolve them. See Local
Rule 105.6. For the foregoing reasons, l shall deny the motions.

I. Factual Summary

On February 27, 20]7, in the Circuit Court for Baltimore City, Sherald sued Rochkind,
individually and as trustee of the assets of Dear Management and Uptown. Sherald v. Rochkind,
No. 24-C-l7-000943;7see also ECF 1-2. Sherald, who is now 23-years of age, alleged claims of
negligence He asserted that his mother, grandparents, and great grandmother lived at or visited
2722 Riggs Avenue in Baltimore City (“Property”) from 1964 to the “present.” Id. at 5, il 5.
According to Sherald, the Property was operated and controlled by Rochkind, Dear Management,
and Uptown. Ia'. at 4-5, 13-15. Moreover, he asserted that he was exposed to lead paint at the
Property from the time of his birth on March 6, 1996, to the “present,” while either residing or
visiting at the Property. Id. at 5 . However, Sherald also appears to have alleged that damaging
exposure occurred only until June 1999. Id_ at 13-15; see ECF 25 at 33, 43-45.

Allstate was not a party to the Tort Case. The parties do not state whether Allstate provided
a defense to Rochkind in the suit. See ECF 1-2.

During the pendency of the Tort Case, the parties engaged in discovery. During discovery,
Sherald stated in an answer to an interrogatory: “Since birth, [Sherald] has always spent most of
his time at [Rochkind’s] rental property located at 2722 Riggs Avenue, where he currently
resides.” ECF 22-2 at 5. However, Sherald also stated that his parents “held [other] rental

residences where Plaintiff would usually, but not always, sleep and call home.” Ia'. He identified -

three other residences where he had lived: One from birth to age 2; a second from ages 2 to 7; and
a third from 2003 to the present. ECF 22-2 at 5.
Of relevance here, Sherald described the condition of the Property, id_ at 7:

The premises were not maintained by the landlord, and the painted surfaces were
deteriorating throughout the rental property_ Areas of chipping, peeling and flaking
paint include the trim/woodwork around windows, doors and the baseboards. Also,
walls, doors and kitchen cabinets. These areas of deteriorated paint were in most
all rooms of the house, including the bedrooms, living room and kitchen. The front
porch area woodwork was chipping, peeling and flaking as well. Plaintiff was
frequently at or near these areas of deteriorated paint as an infant and toddler, and
throughout his life. `

Further, Sherald stated that Rochkind “did not correct the deteriorated paint conditions
when asked to do so or when otherwise informed of the presence of chipping peeling and flaking
paint inside the premises.” Ia'. at 7-8.

In addition, Sherald provided his blood lead levels with respect to five dates. Id. at 9. His
first test is dated March 7, 1997, and his last test is dated September 27, 2006. Id. The parties
appear to agree for the purposes of the motions that Sherald’s final blood lead levels were elevated.
See ECF 25 at 33; ECF 29 at 7.

After some discovery, the Tort Case settled, and the parties stipulated to a dismissal of that
case, with prejudice. See Sherald v. Rochkind, No. 24-C-17-000943, ECF 56/0, ECF 57/0 (Feb.
8, 2019; March 13, 2019).4 T_he parties have not provided the Court with the terms of the

settlement

4 A “court may properly take judicial notice of ‘matters of public record’ and other
information that, under Federal Rule of Evidence 201, constitute ‘adjudicative facts.”’ Goldfarb,
791 F.3d at 508; see also Tellabs, Inc. v. Makor lssues & Rz`ghts, Ltd., 551 U.S. 308, 322 (2007);
Katy_le v_ Penn Nat’l Gamz`ng, Inc., 637 F.3d 462, 466 (4th Cir. 2011), cert denied, 565 U.S. 825
(2011); th'lzps v. Pz'tt Cly. Mem_ Hosp_, 572 F.3d 176, 180 (4th Cir. 2009). However, under Fed.
R. Evid. 201, a court may take judicial notice of adjudicative facts only if they are “not subject to
reasonable dispute,” in that they are “(l) generally known within the territorial jurisdiction of the

_4_

II. The Policy

As noted, Allstate’s request for declaratory judgment arises out of a Personal Umbrella
Policy of insurance issued to Rochkind. See ECF 1-3. The Policy covered the Property from June
13, 1988 until June 13, 2000. Io’. at 8; ECF 1,1[ 11. l

The Policy (ECF 1-3) “applies to an occurrence anywhere in the world while the insurance
is in force.” Id. at 10. An “occurrence” is “an accident or continuous exposure to conditions.” Id.

Pursuant to the Policy, “Allstate will defend an insured if sued as the result of an
occurrence covered by this policy even if the suit is groundless, false or fraudulent.’; Id. at 14.
Further, “Allstate will pay when an insured becomes legally obligated to pay for personal injury
tor property damage caused by an occurrence.” Id_ at 12.5 The Policy defines “personal injury,”
in relevant part, to include “bodily injury, sickness, disease or death of any person.” ld. at 11.

Effective June 13, 1999, Allstate added an endorsement to the Policy. Id. at 17-19 (the
“Endorsement”). The Endorsement contains several exclusions, including an exclusion for
physical injury resulting from exposure to lead. Io'. at 18, Exclusion 10 (the “Lead Coverage
Exclusion”). The Endorsement provides, id. at 17-19:

Policy Endorsement n

The following endorsement changes your policy. Please read this document

carefully and keep it with your policy.

This E_`ndorsemenl Changes Your Policy--Keep It With Your Policy

Personal Umbrella Policy
mw of accurate and ready determination by resort to sources whose accuracy
cannot reasonably be questioned.” __

5 After the 1999 modification, the Policy said: “Allstate will pay when an insured becomes
legally obligated to pay for personal injury, property damage or bodily injured caused by an

occurrence.” ECF 25 at 5 (internal footnotes omitted). This change does not affect the resolution
of the cross motions.

_5_

Amendatory Endorsement_AP779

)\'*=F:

D. The following exclusions are added:
10. to personal injury or bodily injury which results in any manner from any

11

12.

type of vapors, fumes, acids, toxic chemicals, toxic gases, toxic liquids,

toxic soils, waste materials, irritants, contaminants, or pollutants, including,

but not limited to:

a) lead in any form;

b) asbestos in any form;

c) radon in any forrn; or

d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
a storage tank.

*=I=*

. to property damage consisting of, or caused by, any type of vapors, fumes,

acids, toxic chemicals, toxic gasses, toxic liquids, toxic solids, waste
materials, irritants, contaminants, or pollutants, including, but not
limited to:
a) lead in any form;
b) asbestos in any form;
c) radon in any form; or
d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from

a storage tank.

* * *

to any liability imposed.upon any insured by any governmental authority
for personal injury or bodily injury which results in any manner from, or
for property damage consisting of, or caused by, any type of vapors,
fumes, acids, toxic chemicals, toxic gases, toxic liquids, toxic soils, waste
materials, irritants, contaminants, or pollutants, including, but not limited
to:
a) lead in any form;
b) asbestos in any form;

7 c) radon in any form; or

13.

d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
a storage tank.

to any loss, cost or expense arising out of any request, demand, or order that
any insured test for, monitor, clean up, remove, contain, treat, detoxify, or
neutralize, or in any way respond to or assess the effects of any vapors,
furnes, acids, toxic chemicals, toxic gases, toxic liquids, toxic soils, waste
materials, irritants, contaminants, or pollutants, including, but not limited
to:

a) lead in any form;

b) asbestos in any forrn;

c) radon in any fonn; or

d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
a Storage tank.

III. Choice of Law

Allstate asserts that Maryland law governs the legal issues in this diversity case. ECF 22-1
at 8. Defendants do not contest the point; they assume, without discussion, that Maryland law
applies here. See ECF 25.

ln an action based upon diversity of citizenship, a federal court must apply the substantive
law of the state in which it sits, including that state’s choice of law rules. Klaxon Co. v. Stentor
Elecf. Mfg_ Co_, 313 U.S. 487, 496-97 (1941); see Colgan Alr, lnc. v. Raytheon Aircra]i Co., 507
F.3d 270, 275 (4th Cir. 2007); see Colgan Air, lnc. v. Raytheon laircraft Co., 507 F.3d 270, 275
(4th Cir. 2007); Ground Zero Museum Workshop v. Wilson, 813 F. Supp. 2d 678, 696 (D. Md.
2011); Boker v. Antwerpen Motorcars, Ltd., 807 F. Supp. 2d 386, 389 n.13 (D. Md. 2011).

In a contract claim, Maryland courts follow the rule of lex loci contractus, applying the
substantive law of the state where the contract was formed, unless there is a choice-of-law
provision in the contractv Erz'e lns. Exch_ v, Heffernan, 399 Md. 598, 618, 925 A.2d 636, 648
(2007); Am. Motorists ]ns. Co. v_ ARTRA Group, lnc., 338 Md. 560, 573, 659 A.2d 1295, 1301
(1995); see also Cunnz`ngham v. Feinberg, 441 Md. 310, 326, 107 A.3d 1194, 1204 (2015); Lewis
v. Wolelzky, 422 Md. 647, 657 n.8, 31 A.3d 123, 129 n.8 (2011). “For choice-of-law purposes, a
contract is made where the last act necessary to make the contract binding occurs.” Konover
Property Trust, Inc. v_ WHE Assocs_, lnc_, 142 Md. App. 476, 490, 790 A.2d 720, 728 (2002)
(citing Commerciol Unz'on lns. Co. v_ Porter Hayden Co., 116 Md. App. 605, 672, 698 A.2d 1167,
1200 (1997), cert deniecl, 348 Md. 205, 703 A.2d 147 (1997)).

The Policy does not appear to contain a choice of law clause. See ECF 1-3. Nor is it clear

that the Policy was executed in Maryland, although the Property and the insureds are located in

_7-

Maryland. But,- “[t]ypically, ‘[t]he locus contractors of an insurance policy is the State in which
the policy is delivered and the premiums are paid.”’ Porter Hayden, 116 Md. App. at 673, 698
A.2d at 1200 (citation and some internal quotation marks omitted). This is because delivery of the
policy and the payment of the premium are ordinarily the last acts necessary to make an insurance
policy binding. See Aetna Cas. & Sur. Co. v. Souras, 78 Md. App. 71, 77, 552 A.2d 908, 911
(1989).

In any event, because the parties implicitly agree that Maryland law governs their claims,
[the Court] need not inquire further into the choice-of-law questions.” Vanderhoof»Forschner v.
7McSweegon, 215 F.3d 1323 (Table) at *2 n.2 (4th Cir. 2000) (citing Amerz'can Fuel Corp. v_ Utah
Energy Dev. Co_, 122 F.3d 130, 134 (2d Cir. 1997) (‘_‘[W]here the parties have agreed to the
application of the forum law, their consent concludes the choice of law innuiry.”)). Accordingly,
l shall apply the substantive law of Maryland.

IV. Motion for Certification

Before proceeding to the cross motions for summary judgment, the Court must consider
whether it should even reach them or, instead, certify questions to the Maryland Court of Appeals,
as requested by defendants

Under the Maryland Uniform Certification of Questions of Law Act (“Certif`ication Act”),
Md. Code (2013 Repl. Vol., 2017 Supp.), § 12-601 et seq. of the Courts and Judicial Proceedings
Article (“C.J.”), this Court may certify to the Maryland Court of Appeals a question of law “if the
answer may be determinative of an issue in pending litigation in the certifying court and there is
no controlling [Maryland] appellate decision, constitutional provision, or statute . . . .” Defendants

maintain that two unsettled questions of State law are potentially dispositive of this case and `

therefore they ask the Court to certify them to the Maryland Court of Appeals. See ECF 25
at 33-50.

The two issues address the proper method of allocating the damages and defense costs
arising from lead-paint poisoning disputes The first issue (the “Allocation lssue”) concerns
whether Allstate is liable for all of the damages and defense costs (the “all sums method”) or,
instead, only the portion of the damages equal to its share of the time on the risk (the “pro rata
method”). The second issue (the “Exposure Issue”) concerns the duration of Sherald’s exposure
to lead.

As to the Allocation Issue, defendants_maintain that the all sums method applies. lt
provides that an insurer whose coverage is triggered is liable for the full amount of the judgment
against the policyholder, up to the amount of its policy limit. ECF 25 at 14-33. Not surprisingly,
Allstate supports the pro rata method, which limits an insurer’s liability to “that period of time it '

- was on the risk compared to the entire period during which damages occurred.”’ ECF 22-1 at 8
(quoting Moyor & City Councz'l of Baltimore v. Un`ca Mut_ Ins. Co., 145 Md. App. 256, 313, 802
A.2d 1070, 1104 (2002), cert granted, 371 Md. 613 (2002), cert dismissed 374 Md. 81 (2003))
(emphasis in original). That is, anl “‘insurer’s liability (up to its policy limit) is measured by the
underlying loss multiplied by the ratio of time covered by the policy to the time subject to the risk.
The denominator of this fraction [is] the total period of risk . . . [and] the numerator . . . is . . . the
portion of [the total period of risk] during which [the insured] had coverage from [the insurer].”’ '
ECF 22-1 at 9 (quoting Sybron Tronsr`tr`on Corp. v. Securily lns_ of Hartford, 258 F.3d 595, 597
(7th Cir. 2001) (second alteration mine; all other alterations in Allstate’s Motion); see also Roberts,

668 F.3d at 113; Utfca, 145 Md. App. at 312, 802 A.2d at 1103-04.

With respect to the Exposure lssue, when using the pro rata method to calculate the
insurer’s share of the damages, the exposure period represents the denominator, i_e., the total
period of the tort plaintiff’ s risk. However, when employing the all sums method, the length of
the tort plaintiffs exposure period does not affect the allocation of the damages Instead, the
insurer is liable for all damages up to the policy limit.

The parties dispute the end date of Sherald’s exposure period. According to Allstate, the
Fourth Circuit in Roberts, 668 F.3d at 106, concluded that the end date is the date of the tort
plaintiffs final test showing an elevated blood lead level. ECF 22-1 at 10. Defendants maintain
that the end date is June 13, 1999, when coverage for lead exposure under the Policy terminated
They claim Sherald’s Tort Case Complaint alleged damaging exposure only through that date.
ECF 25 at 33; see ECF1-2 at 13, 15

A. Proposed Questions for Certification

Defendants propose the following two questions for certification to the Maryland Court of
Appeals, which l quote in full, ECF 25 at 34:

l. Where a carrier becomes legally obligated to pay damages and defense costs

for bodily injury caused by an “occurrence” by the happening of some portion
of that bodily injury during the policy period, is the triggered policy liable up
to its limits for the entire amount of indemnity and defense costs, or is the
policy’s liability limited to a pro rata portion of the indemnity and defense costs
based upon the number of years which the policy provided coverage and`the
years of which bodily injury took place (the “Allocation lssue”); and

2_ Where a lead paint plaintiff only alleges exposure during the policy period, is

the carrier entitled to unilaterally calculate the entire period over which plaintiff

has recorded elevated blood levels as the “period of exposure” for Roberts-type
allocation [1`. e., pro rata allocation] (the “Exposure lssue”)?[él

6 See Roberts, 668 F.3d 106, discussed, inji“a.

_10_

To this Court’s knowledge, the Maryland Court of Appeals has not addressed either of the
questions proposed for certification But, the Maryland Court of Special Appeals has addressed
the first question. See Md. Cos_ Co_ v. Hanson, 169 Md. App. 484, 902 A.2d 152 (2006); Riley v_
United Servs. Auto_ Ass ’n, 161 Md. App. 573, 871 A.2d 599 (2005), ajj”cl on other grounds, 393
Md. 55, 899 A.2d 819 (2006); Un`co, 145 Md. App. 256, 802 A.2d 1070.

B. Standard for Certification

The role of a federal court when considering an issue of state law is to “interpret the law
as it believes that state’s highest court of appeals would rule.” Abadian v. Lee, 117 F. Supp. 2d
481, 485 (D. Md. 2000) (citing Liberly Mut_ ]ns. Co. v. Triangle lna’us.. lnc., 957 F.2d 1153, 1156
(4th Cir.), cert. deniecl, 506 US 824 (1992)); accord Private Morrg_ lnv. Servs_, Inc_ v_ Hotel &
Club Assocs_, lnc_, 296 F.3d 308, 312 (4th Cir. 2002) (stating that federal court’s task in
considering an issue of state law is to “predi'ct how [the state’s highest] court would rule if
presented with the issue”). Thus, a federal court ordinarily cannot speak with precedential
authority on a matter of state law. In several procedural contexts, the Supreme Court has invoked
the principles of federalism and comity, stating; “Needless decisions of state law [by federal
courts] should be avoided both as a matter of comity and to promote justice between the parties,
by procuring for them a surer-footed reading of applicable law.” Unireo' Mz`ne Workers v. Gil)bs,
383 U.S. 715, 726 (1966).

The Certification Act provides that the Court may certify a question of law to the Maryland
Court of Appeals “if the answer may be determinative of an issue in pending litigation in the
certifying court and there is no controlling [Maryland] appellate decision, constitutional provision,
or statute . . . .” C.J. § 12-603. The purpose of the Certification Act “is ‘to promote the widest

possible use of the certification process in order to promote judicial economy and the proper

'-11-

application of [Maryland]’s law in a foreign forum.”’ Proctor v_ W]Wl TA, 412 Md. 691, 705, 990
A.2d 1048, 1056 (2010) (emphasis in original) (quoting Certification Act, § 3 cmt.)).

The Fourth Circuit has endorsed certification of substantial, unresolved questions of state
law to a state’s highest court, where a certification procedure is available and resolution of the
question is necessary to the case. Certification “ensur[es] the correct legal outcome, aid[s] in
judicial economy, and manifest[s] proper respect for federalism.” Sartin v. Macik, 535 F.3d 284,
291 n.6 (4th Cir. 2008).

When deciding whether certification of a question of law is appropriate, a federal court
must undertake a two-part inquiry. First, the court must consider whether the answer “‘may be
determinative of an issue in pending litigation.”’ Antonio v_ SSA Sec., lnc.r5 749 F.3d 227, 234 (4th
Cir. 2014) (quoting C.J. § 12-603)). Second, it must “evaluate whether . . . [the question may be
answered] based on a ‘controlling appellate decision, constitutional provision, or statute of
[Maryland].”’ Antonio, 749 F.3d at 234 (second alteration in original) (quoting C.J. § 12-603).

Notably, for the purpose of C.J. § 12-603, a decision of an intermediate state appellate court
is not a “controlling appellate decision.” Proctor, 412 Md. at 704, 990 A.2d at 1055 (citing King
v. Order of United Commercial Travelers, 333 U.S. 153, 160-61 (1948)). But, if the Court of
Appeals “has not spoken on the issue, ‘an intermediate appellate state court . . . is a datum for
ascertaining state law which is not _to be disregarded by a federal court unless ii is convinced by
other persuasive data that the highest court of the state would decide otherwise.”’ Proctor, 412
Md. at 704, 990 A.2d at 1055 (emphasis in original) (quoting Commissioner v. Estate ofBosch,
387 U.S. 456, 465 (1967)); see also Assicarazioni Generali, S.p.A. v. Neil, 160 F.3d,997, 1002

(4th Cir. 1998) (quoting West v. Am. Tel. & Tel. Co_, 311 U.S. 223, 237 (1940)). “Persuasive data”

_]2_

exists only if the “decision of a state’s intermediate court cannot be reconciled with state statutes,
or decisions of the state’s highest court, or both . . . .” Assicurazioni, 160 F.3d at 1003.

“A federal court cannot refuse to follow an intermediate appellate court’s decision simply
because it believes the intermediate court’s decision was wrong, bad policy, or contrary to the
majority rule in other jurisdictions.” ld_ Such beliefs do not constitute “persuasive data.”

C. Question 1: The Allocation Issue

In essence, defendants Seek to certify the question of whether the pro rata method or the all
sums method applies when an insurer becomes obligated to pay damages and defense costs for a
tort plaintiffs continuous exposure to lead.7 Defendants argue that lState law on the Allocation
Issue is “unsettled and confusing, with unresolved conflicts among court decisions and statutory
provisions.” ECF 25 at 37. As a result, they maintain that “determining or predicting Maryland
law on allocation would be exceedingly difficult.” Id.

For example, according to defendants, the Maryland Court of Special Appeals’ adoption
of the pro rata method in Utica, 145 Md. App. 256, 802 A.2d 1070, is “inconsistent” with the Court
of Appeals’ reasoning in Lloyd E. Mitchell, Inc. v_` Maryland Cas_ Co., 324 Md. 44, 57, 595 A.2d
469, 475 (1991). ECF 25 at 39. The defendants also assert that the pro rata method conflicts with
the Md. Code (2017 Repl. Vol., 2018 Supp.), § 19-102(a) of the Insurance Article (“lns.”). ECF 25

at 41-42.

7 An injury is continuous when it results from repeated exposure to substantially the same
general harmful conditions over a period of time. See lnjury, BLACK’s LAW DlCTlONARY (10th ed.
2014) (defining a “continual injury” as an “injury that recurs at repeated intervals.”). lt also notes
that it is “termed (but improperly) continuous injury.” ld_ Notwithstanding Black Law l
Dictionary’s erudition, l shall follow the Maryland courts’ practice of referring to “continuous”
mjurres.

_13_

Allstate argues that certification is unnecessary as Maryland case law firmly supports using
the pro rata method to allocate damages in continuous injury cases like this one. _ECF 29 at 16-21.
Allstate does not address defendants’ arguments regarding Mitchell, 324 Md. 44, 595 A.2d 469,
or Ins. § 19-102(a). l agree with Allstate.

The Maryland Court of Special Appeals has decided three cases addressing the use of pro
rata allocation in continuous injury cases First, in 2002, the court considered how to allocate
liability among several insurance companies for property damage resulting from the installation
and presence of asbestos-containing insulation in a building. Utica, supra, 145 Md. App. at 308-
14, 802 A.2d at 1100-04. The court adopted the pro rata method, reasoning that it “conforms with
the realities of long term property damage resulting from asbestos in buildings.” ld. at 309, at
1102. The court said, id. at 311, 802 A.2d at 1103:

“At the time [the insured] purchased each individual insurance policy, we doubt

that [it] could have had a reasonable expectation that each single policy would

indemnify [it] for liability related to property damage occurring due to events taking

place years before and years after the term of each policy . . . . [T]here is no logic

to support the notion that one single insurance policy among 20 or 30 years worth

of policies could be expected to be held liable for the entire time period.”

(quoting Public Service Company ofColorado v_ Wallis and Companies, 986 P.2d 924, 940 (Colo.
1999)) (alterations in original).

Moreover, the court “disagree[d] with . . . the ‘all sums’ and ‘joint and several approach’
in general.” ld_ at 310, 802 A.2d at 1102 (emphasis added). The court’s logic turned on the poor
fit between the all-sums method and the nature of long-term and continuous injuries These
features are not unique to property damage resulting from asbestos Rather, they are common
across different kinds of injuries, including lead poisoning. Indeed, the court concluded that, “[t]o

compress long-term damage of a continuing nature into a single policy period, which would

effectively be called for under the ‘joint and several’ or ‘all sums’ approach, is ‘intuitively

-14_

suspect.”’ ld_ at 311, 802 A.2d at 1103 (emphasis added) (quoiing Olin Corp_ v. lnsurance Co. of
North America, 221 F.3d 307, 322-23 (2d Cir. 2000)).

ln 2005, in Riley, supra, 161 Md. App. at 587-94, 871 A.2d at 608-12, the Court of Special
Appeals affirmed the logic of Uiica. There, the court considered an insurer’s liability under a
policy for lead-induced injuries spanning multiple policy periods “Maryland law,” the court
concluded, “dictates that the judgment be allocated pro rata among the policies based on their time
on the risk.” ld_ at 592, 871 A.2d at at 611. The Court reasoned that the all-sums method “runs
counter to the pro rata by time-on-the-risk allocation method adopted in continuous injury cases
in Maryland.” ld.

The Court of Special Appeals reached the same conclusion again the following year in
another lead paint case. See Hanson, supra, 169 l\/ld. App. 484, 902 A.2d 152. Noting that in
Utica it had “specifically rejected the all-sums approach,” id. at 519, 902 A.2d at 167 (citing Utica,
145 Md. App. at 311, 802 A.2d at 1103), the court again concluded that the pro rata method, not
the all sums method, applies when allocating liability among insurers in lead poisoning cases
Hanson, 169 Md. App. at 519, 902 A.2d at 167.

Notably, the Fourth Circuit has also concluded that Maryland law requires application of
the pro rata method in lead poisoning cases ln Rol)erts, 668 F.3d 106, the Court stated: “ln lead
paint or continuous trigger cases such as this one, Maryland courts engage in a ‘pro rata by time-
on-the-risk allocation’ of liability.” ld_ at 113 (citing Hanson, 169 Md. App. at 512, 902 A.2d at
168 (quoting Riley 161 Md. App. at 592, 871 A.2d at 611); ln re Wallace & Gale Co., 385 F.3d
820 at 835 (4th Cir. 2004) (holding that after Utica, “the pro-rata allocation method is correct under
Maryland law”)). “Applying Maryland law,” the Court therefore affirmed the lower court’s use

of the pro rata method. Roberts, 668 F.3d at 11 l; see also Allstate lns. Co. v. Blue, ADC-18-1 199,

_15-

2019 WL 266281, at *4 (D. Md. Jan. 18, 2019) (applying the pro rata method in a similar lead
exposure case). l

However, defendants argue that Utica conflicts with the Maryland Court of Appeals’
reasoning in Mitchell, 324 Md. 44, 595 A.2d 469. See ECF 25 at 39-41. The Mitchell Court
concluded that exposure to asbestos during an insurance policy’s coverage period triggered
coverage for asbestos-related injuries that surfaced after the policy lapsed. As a result, the court
required the insurer to defend and indemnify the policyholder “for those amounts, consistent with
policy limits, that [the policyholder] may be legally obligated to pay as damages in connection
with the asbestos-related claims against it.” Id_ at 61-62, 595 A.2d at 477-78.

' ln this language, defendants see an endorsement of the all-sums method ECF 25 at 40.
But, the Mitchell Court addressed the triggering of coverage, not the means of allocating damages
lndeed, the court did not address the all-sums and pro rata methods Moreover, the Fourth Circuit q
rejected a similar argument in ln re Wallace, 385 F.3d at 820. In that case, the Fourth Circuit
reasoned that “the triggering requirement of exposure during the policy period or an obligation to
indemnify on account of legal obligation to pay” is not “inconsistent with [the time on the risk
decision in] Utica Mutual.” Id_ at 831-32.

Defendants make much of the fact that, during the Mitchell Court’s discussion of whether
coverage was triggered, it quoted Zurich lns. Co_ v. Raymark lndustries, 118 Ill.2d 23 (1987).
ECF 25 at 40; see Mitchell, 324 Md. at 57-58, 595 A.2d at 475-76. They characterize Zurich as a
“key _‘all sums’ case.” ECF 25 at 40.

To be sure, the Mitchell Court quoted Zurich. But, as noted, it never discussed the proper
methodology for allocating damages ln essence, defendants argue that, by quoting a portion of

Zurich, Mitchell endorsed Zurich in its entirety. Id. at 41. However, when a court cites a case for

_16_

one proposition,' it is not implicitly endorsing every other proposition contained in that case.
lndeed, almost immediately after quoting Zurich, the Mitchell Court quoted lns. Co. ofNo. Am. v. -
Forly-Eight Insulations, 451 F. Supp. 1230 (E.D_ Mich_ 1978), ajj"d, 633 P.2d 1212 (6th Cir.1980),
which endorsed the pro rata method Under defendants’ logic, the Mitchell Court adopted the
contradictory position of endorsing both the all sums method and the pro rata method Yet, it
endorsed neither one.

Defendants also argue that lns. § 19-102(a) conflicts with the pro rata method That
provision states: “A liability insurance policy issued in the State may not require the insured to
pay for liability or loss under the policy.” Id. But, this argument was rejected by the Fourth Circuit n
in In re Wallace, 385 F.3d at 832. Moreover, exposure occurring outside an insurance policy’s
coverage period is not necessarily a loss As a consequence, there is no intrinsic conflict between
lns. § 19-102(a) and the pro rata method

ln light of the unambiguous case law, l see no ground for certification as to the Allocation
Issue. The defendants have not presented “‘ persuasive data that the highest court of the state would
decide otherwise.”’ Assicurazioni, supra, 160 F.3d at 1002 (quoting West, supra, 31 l U.S. at 237).
They do not present persuasive evidence that the decisions of the intermediate courts are
irreconcilable “with state statutes or decisions of the state’s highest court, or both[.]”
Assicurazioni, 160 F.3d at 1003.

Defendants have cited other jurisdictions that apply the all sums method, ECF 25 at 15-16,
16 n.30, as well as policy considerations in support of it. Id. at 22-25. But see SCOTT M. SEAMAN
& JAsoN R. SCHULZE, ALLoCArIoN oF bosses lN CoMPLEx INSURANCE CovERAGE CLAIMS § 4:3
(2018) (“The pro rata approach . . . appears to be the emerging trend among decisions”). Even if

these arguments are valid, however, a federal court’s belief that “the intermediate court’s decision

-17_

was wrong, bad policy, or contrary to the majority rule in other jurisdictions” is not persuasive
data. Assicurazioni, 160 F.3d at 1003. That is, such considerations do not justify certification, in
light of three decisions on the matter issued by the Maryland Court of Special Appeals
D. Question 2: The Exposure Issue

The parties dispute the proper method for determining how long Sherald was exposed to
lead paint, i.e. , the_ exposure period ln particular, the parties disagree over the proper end date.8

Allstate contends that Sherald was exposed to lead at the Property until at least the date of
Sherald’s “last blood lead level,” on September 27, 2006. ECF 22-1 at 10 (citing ECF 22-2
at 5, 8-9). Conversely, defendants maintain that the end date should be set at June 13, 1999, when
coverage for injuries from exposure to lead terminated under the Policy, because Sherald’s tort

suit alleged damaging exposure only through that date. ECF 25 at 33, 44-45; see ECF 1-2

8 The parties also appear to dispute the start date, but this issue was not fully addressed
Allstate maintains that the start of the exposure period is Sherald’s date of birth, March 6, 1996.
ECF 22-1 at 10. Defendants appeared to agree in their Cross Motion. See ECF 25. However, in
their reply, they assert that the proper start date is actually November 6, 1996, when Sherald was
eight-months old. ECF 38 at 3.

By raising this issue only in their reply, defendants arguably deprived Allstate of a chance
to respond Accordingly, l shall focus my analysis on the end date. Sprint Nextel Corp. v. Simple
Cell Inc_, 248 F. Supp. 3d 663, 689 (D. Md. 2017) (“To the extent that Sprint moves for summary
judgment on new issues not raised in its original motion for partial summary judgment in response
to Simple Cell’s cross motion for summary judgment, the court declines to consider them at this
time.”); see also Cloaninger ex rel. Estate ofCloaninger v. McDevitt, 555 F.3d 324, 336 (4th Cir.
2009) (stating that “a plaintiff may not raise new claims after discovery has begun without
amending his complaint”); Harris v. Reston Hosp. Ctr., LLC, 523 F. App’x 938, 946 (4th Cir.
2013) (holding that the district court properly refused to consider an argument raised by the
plaintiff for the first time in her response to the defendant’s motion for summary judgment);
Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (1lth Cir. 2004) (holding that the
plaintiff could not raise a new claim in response to the defendant’s summary judgment motion);
Lee v. Certainteed Corp., 123 F. Supp. 3d 780, 794 (E.D.N.C. 2015) (stating that “a plaintiff may
not amend his complaint through arguments in his brief in opposition to a motion”).

_13_

at 13, 15. But, because Maryland courts have not decided how to calculate the length of the
exposure period, defendants seek certification
The Court and the parties have identified only two federal cases, based on Maryland law,
addressing the calculation of the end date. See SEAMAN & SCHULZE § 10:2 (explaining that
`nationwide, there is a “relative dearth of legal decisions on proper start and stop dates for allocation
purposes, as opposed to trigger rulings”). 'ln both cases, to determine the end date, the courts
looked to the record from the underlying state court trials on the tort dispute. Their decisions were

fact bound and did not turn on public policy considerations or the language of the insurance policy

t or state law.

In the first case, an insurer sought declaratory judgment limiting its responsibility for _
damages to a tort plaintiff to its pro rata share. Pennsylvania Nat. Mut_ Cas. lns. Co_ v. Attsgood
Realty, JFM-09-2650, 2010 WL 2998681 (D. Md. July 27, 2010), ajj”d in part, rev ’d in part sub
nom. Pennsylvania Nat. Mat. Cas. lns. Co. v. Roberts, 668 F.3d 106 (4th Cir. 2012). The district
court set the start date of the exposure period at the tort plaintiffs date _ofbirth, not the date of her
first elevated blood lead level. Id_ at *1. lt reasoned that the “evidence in the underlying litigation,
including the testimony of [the tort plaintiff s] expert, . . . established that [the tort plaintiff] was
first exposed to lead paint when she was born.” Id. at *_1. _

By contrast, the court set the end date of the exposure period to the date of the tort plaintiff s
final elevated blood lead level, not the date when the tort plaintiff moved from the Property. The
court said: “[The tort plaintiff] continued to reside at the subject premises until sometime in 1998
but l find that the August 1995 test should be the cut-off date for application of the continuous

trigger rule because by that time the harm had been done.” Id. at *1 n. 2.

_]9,

On appeal, the Fourth Circuit found substantial evidence in the record that the tort plaintiff
had been exposed to lead since her birth. Roberts, 668 F.3d at 117. Therefore, it concluded that
the proper start date was the defendant’s date of birth, because it marked the start of her exposure
to lead ld.g` The end date was not at issue in the appeal Id. at 111

ln Pennsylvania Nat’l Mut_ Cas. lns. Co. v_ Jacol) Dackman & Sons, LLC, RDB-16-cv-
2640, 2017 WL 4098749 (D. Md. Sept. 14, 2017), another judge in this District considered the
proper end date of the tort plaintiff’ s exposure to lead After reviewing the Fourth Circuit’s opinion
in Roberis, the court concluded that it was “not bound” by Roberts to use the tort plaintiff’s final
elevated blood lead level “as the end date of the entire period during which damages occurred.”
ld. at *3. Rather, the court concluded it “must base this determination on the evidence presented
at trial in the Underlying Litigation.” ld.

The court stated that after the tort plaintiff permanently vacated the premises, he continued
to have elevated blood lead levels Jacob Dackman, 2017 WL 4098749, at *4. But, the court
concluded that the tort plaintiff was not exposed to “an external source of lead poisoning.” ld. As
a result, the court set as the end date the date that the tort plaintiff permanently vacated the
premises, because that was “the latest date of lead exposure.” Id.

As the Jacol) Dackman Court recognized a court need not set the start or end dates of the
exposure period to correspond with the first or last date of a test showing an elevated blood lead
level. ld. at *3. Rather, the court must determine the appropriate dates based on the evidence.

This is a question of fact, ‘not law, and is therefore inappropriate for certification See C.J. § 12-603

9 The Rol)erts Court observed that the length of exposure (55 months) is the denominator,
while the period of coverage (24 months) is the numerator. And, it observed: “[T]he denominator
drives the amount of Penn National’s liability. Roberts [the tort plaintiff] seeks to shrink it as
much as possible in order to maximize her recovery” from the insurance company. ld_ at 116.

_20_

(‘fThe Court of Appeals of this State may answer a question of law certified to it by a court of the
United States[.]”) (emphasis added).

Of import here, the record on this issue is underdeveloped. The underlying Tort Case
settled before trial, and the parties have submitted only two exhibits (ECF 22-2; ECF 38-1) that
are relevant to the analysis. See Sherald v. Rochkind, No. 24-C-17-000943, ECF 56/0 (Feb. 8,
2019). n

Accordingly, certification as to the Exposure Issue is not warranted under Maryland law.

V. Cross Motions for Summary Judgment

In its motion for summary judgment, Allstate seeks a declaration that (1) the Policy does
not cover damages resulting from exposure to lead paint on or after June 13, 1999, when the Policy
first excluded coverage for lead paint poisoning, and (2) Rochkind is responsible for all damages
and defense costs resulting from any exposure after that date. Id. at 6. In their Cross.Motion,_
defendants argue that Allstate is not entitled to such a declaration See ECF 25. They maintain
that the pro rata method does not apply here and the Lead Coverage Exclusion is invalid. ld.
at 3-33. Further, they contest the duration of Sherald’s exposure to lead. Id. at 43-45.

A. Standard of Review

Under Rule 56(a) of the Federall Rules of Civil Procedure, summary judgment is
appropriate only “if` the movant shows that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter oflaw.” See Celotex Corp. v. Catrett, 477 U.S. 317,
322-24 (1986); see also Formica v. Aylor, 739 F. App’x 745, 754 (4th Cir. 2018); Iraq Mddle
Mkt. Dev. Found. v. Harmoosh, 848 F.3d 235, 238 (4th Cir. 2017). The nonmoving party must
demonstrate that there is a dispute of material fact so as to preclude the award of summary

judgment as a matter of law. Ricci v. DeStefano, 557 U.S. 557, 585-86 (2009); Matsushita Elec. a

_21_

lndus. Co., Ltd. v. Zenitlz Radio Corp., 475 U.S. 574, 585-86 (1986); see also Gordon v. CIGNA
Corp., 890 F.3d 463, 470 (4th Cir. 2018).

The Supreme Court has clarified that not every factual dispute will defeat a summary
judgment motion. “By its very terms, this standard provides that the mere existence of some
alleged factual dispute between the parties will not defeat an otherwise properly supported motion
for summary judgment; the requirement is that there be no genuine issue of material fact.”
Anderson v. leerty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

A fact is “materia ” if it “might affect the outcome of the suit under the governing law.”
Id. at 248. There is a genuine issue as to material fact “if the evidence is such that a reasonable
jury could return a verdict f`or the nonmoving party.” Ia’.; see Varz`ely Stores, Inc. v. Wal-Mart
Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018); Sharifv. UnitedAirlines, Inc., 841 F.3d 199, 2014 -
(4th Cir. 2016); Raynor v. Pugh, 817 F.3d 123, 130 (4th Cir. 2016); Libertarian Porty of Va. v.
Juda', 718 F.3d 308, 313 (4th Cir. 2013). On the other hand, summary judgment is appropriate if
the evidence “is so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S.
at 252. But, “the mere existence of a scintilla of evidence in support of the plaintiffs position will
be insufficient; there must be evidence on which the jury could reasonably find for the
piaimifr.” 1a

Notably, “[a] party opposing a properly supported motion for summary judgment ‘may not
rest upon the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts
showing that there is a genuine issue for trial.”’ tBouchat v. Balt. Ravens Football Club, Inc., 346
F.3d 514, 522 (4th Cir. 2003) (quoting former Fed. R. Civ. P. 56(e)), cert denied, 514 U.S. 1042
(_2004); see also Celotex,`477 U.S. at 322-24. And, the court must view all of the facts, including

reasonable inferences to be drawn from them, in the light most favorable to the nonmoving

..22_

party. Ricci, 557 U.S. at 585-86; Matsushita Elec. lndus. Co. Lto’., 475 U.S. at 587; accord Variety
Stores, Inc., 888 F.3d at 659; Gordon, 890 F.3d at 470; Roloml v. United States Citizenship &
Immigration Servs., 850 F.3d 625, 628 (4th Cir. 2017); Lee v. Town of Seal)oard, 863 F.3d 323,
327 (4th Cir. 2017); FDIC v. Cashi'on, 720 F.3d 169, 173 (4th Cir. 2013).

The district court’s “function” is not “to weigh the evidence and determine the truth of the
matter but to determine whether there is a genuine issue for trial,” Ander_son, 477 U.S. at 249;
accord Guessous v. Fairview Prop. lnv., LLG, 828 F.3d 208, 216 (4th Cir. 2016). Thus, in
considering a summary judgment motion, the court may not make credibility
determinations Jacobs v. N.C. Administrative O)Yc`ce of the Courts, 780 F.3d 562, 569 (4th Cir.
2015); Mercantile Peninsula Bank v. French, 499 F.3d 345, 352 (4th Cir. 2007). Therefore, in the
face of conflicting evidence, such as competing affidavits, summary judgment ordinarily is not
appropriate, because it is the function of the fact-finder to resolve factual disputes, including
matters of witness credibility. See Black & Decker Corp. .v. United States, 436 F.3d 431, 442 (4th
Cir. 2006); Dennis v. Columbia Colleton Mea'. (i`tr., Inc., 290 F.3d'639, 644-45 (4th Cir. 2002).

In sum, to avoid Summary judgment, there must be a genuine dispute as to material
fact. In Iraq Middle Mch Dev. Founcl., 848 lj;.3d at 238, the Court reiterated: “A court can
grant summary judgment only if, viewing the evidence in the light most favorable to the non-
moving party, the case presents no genuine issues of material fact and the moving party
demonstrates entitlement to judgment as a matter of law.”

When, as here, the parties have filed cross motions for summary judgment, the court must
consider “each motion separately on its own merits ‘to determine whether either of the parties
deserves judgment as a matter of law.”’ Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003)

(citation omitted); see Mellen v. Bunting, 327 F.3d 355, 363 (4th Cir. 2003). Simply because both

_23_

parties have filed for summary judgment does not mean that summary judgment to one party or
another is necessarily appropriate “Both motions must be denied if the court finds that there is a
genuine issue of material fact. But if there is no genuine issue and one or the other party is entitled
to prevail as a matter of law, the court will render judgment.” 10A ALAN WRIGHT & ARTHUR
MiLLER, ET AL., FEDE:RAL PRACTLCE & PRoCEDURE § 2720, at 336-37 (3d ed. 1998, 2012 Supp.).
B. Principles of Contract Construction
ln the federal courts, declaratory judgments are authorized by the Declaratory Judgment
`Act, 28 U.S.C. § 2201(a), which provides, with exceptions not relevant here that, in “a case of
actual controversy within its jurisdiction, . . . any court of the United States, upon the filing of an
appropriate pleading, may declare the rights and other legal relations of any interested party
seeking such declaration . . . .” Because the parties’ rights and obligations in this case arise under
the Policy, resolution of the Motion turns on the text of the Policy, which must be interpreted in
accordance with Maryland law.

Maryland law is well settled that “the interpretation of an insurance policy is governed by
the same principles generally applicable to the construction of other contracts.” Mitchell v. AARP,
140 Md. App. 102, 116, 779 A.2d 1061, 1069 (2001); see Moscarillo v. Prof’l Risk Mgmt. Servs., '
Inc., 398 Md. 529, 540, 921 A.2d 245, 251 (2007); State Farm Mut. lns. Co. v. DeHaan, 393 Md.
163, 193', 900 A.2d 208, 225-26 (2006); Cole v. State Farm Mut. Ins. Co., 359 Md. 298, 305, 753
A.2d 533, 537 (2000). Accordingly, “‘ordinary principles of contract interpretation apply.”_’
Megonnell v. United Servs. Automobile Ass’n, 368 Md. 633, 655, 796 A.2d 758, 772 (2002)
(citation omitted); see Dutta v. State Farm Ins. Co., 363 Md. 540, 556, 769 A.2d 948, 957 (2001).

ln “‘deciding the issue of coverage under an insurance policy, the primary principle of

construction is to apply the terms of the insurance contract itself.”’ Universal Underwriters lns.

_24_

Co. v. Lowe, 135 Md. App. 122, 137, 761 A.2d 997, 1005 (2000) (quoting Bausch & Lomb, Ine.
v. Utica Mut. Ins. Co., 330 Md. 758, 779, 625 A.2d 1021 (1993)). However, the court bears
responsibility for ascertaining the scope and limitations of an insurance policy. See Fister v_
Allstate Lije Ins. Co., 366 Md. 201, 210, 783 A.2d 194, 199 (2001); Mitchell, 324 Md. at 56, 595
A.2d at 475.

The Maryland Court of Appeals has explained that judicial “interpretation of insurance
contracts to determine the scope and limitations of the insurance_coverage, like any other contract,
begins with the language employed by the parties.” MMSI Li]% & Health lns. Co. v. Callaway,
375 Md. 261, 279, 825 A.2d 995, 1005 (2003). Generally, Maryland courts ‘.‘analyze the plain
language of [an insurance] contract according to the words and phrases in their ordinary and
accepted meanings as defined by what a reasonably prudent lay person would understand them to
mean.” Universal Underwriters Ins. Co., 135 Md. App. at 137, 761 A.2d at 1005; see Capital City
Real Estate, LLC v. Certain l]nderwriters at Lloya”s Lono'on, 788 F.3d 375, 379 (4th Cir. 2015)
(quoting Kendall v. Nationwicle Ins. Co., 348 Md. 157, 166, 702 A.2d 767, 771 (1997)); Walk v.
Harlfora' Cas. Ins. Co., 382 Md.' 1, 14-15, 852 A.2d 98, 106 (2004); Lz'tz v. State Farm Fire and
Casualty 6`0., 346 Md. 217, 224, 695 A.2d 566, 569 (1997).

“If the policy’ s language is clear and unambiguous, the -Court will assume the parties meant
what they said.” Capital City, 788 F.3d at 379 (quoting Perini/Tompkins Joint jenture v. Ace Am.
Ins. Co., 738 F.3d 95, 101 (4th Cir. 2013)). “‘Unless there is an indication that the parties intended
to use words in the policy in a technical sense, they must be accorded their customary, ordinary,
and accepted meaning.”’ Maryland Cas. Co. v. Blaekstone Intern. Ltd., 442 Md. 685, 695, 114
A.3d 676, 681 (2015) (quoting Mitchell, 324 Md. at 56, 595 A.2d at 475). However, if there is

evidence that the parties intended to ascribe a special or technical meaning to certain words used

i25-

in an insurance contract, those words are construed in accordance with that understanding Valliere
v. Allstate Insurance Co., 324 Md. 139, 142, 596 A.2d 636, 638 (1991) (“When a policy defines
a term in a manner which differs from the ordinary understanding of that term, the policy definition
controls.”); see also Walk, 382 Md. at 14-15, 852 A.2d at 106; Dutta, 363 Md. at 556, 769 A.2d
at 957.

Moreover, the insurance policy, including endorsements, “must be construed as a whole
and ‘the character of the contract, its purpose, and the facts and circumstances of the parties at the
time of execution’ must be examined.” Rz'ley, 393 Md. at 79, 899 A.2d at 833 (quoting Chantel
Assocs. v. Mt. Vernon Flre Ins. Co., 338 Md. 131, 142, 656 A.2d 779, 784 (1995)); Clendenin
Bros. v. U.S. Fire Ins. Co., 390 Md. 449, 458, 889 A.2d 387, 393 (2006); see Prinee George ’s Cly.
v. Local Gov’t lns. Trust, 388 Md. 162, 173, 879 A.2d 81, 88 (2005) (“In general, the main
insurance policy and an endorsement constitute a single insurance contract, and an effort should
be made to construe them harmoniously.”); Pacijic Indem. Co. v. Interstate Fire & Cas. Co., 302
Md. 383, 388, 488 A.2d 486, 488 (1985); see also Capz`tal Cil‘y, 788 F.3d at 379.

If the court deems the pi‘ovisions of an insurance policy unambiguous, the meaning of the
terms is determined by the court as a matter of law. Clendenin Bros. Inc., 390 Md. at 459, 889
A.2d at 393; see Roberts, 668 F.3d at 1 18 (applying Maryland law). In that circumstance, “‘a court
has no alternative but to enforce those terms.”’ Megonnell, 368 Md. at 655, 796 A.2d at 772
_ (quoting Dutta, 363 Md. at 557, 556 A.2d at 1138).. But, if a contractual term is ambiguous, the
court may consult “extrinsic sources” to ascertain the meaning Cole, 359 Md. at 305, 753 A.2d
at 537. A policy term is considered “ambiguous if, to a reasonably prudent person, the term is

susceptible to more than one meaning.” Id. at 306, 753 A.2d at 537.

_26_

“‘[U]nlike the majority of other states, Maryland does not follow the rule that insurance
policies are to be most strongly construed against the insurer.”’ Capital City, 788 F.3d at 379
(quoting Empire Fire & Marine Ins. Co. v. Liberty Mut. lns. Co., 117 Md. App. 72, 97, 699 A.2d
482, 494 (1997)); see Megonnell, 368 Md. at 655, 796 A.2d at 771; Bushey v. Nothern Assurance
Co. ofAmerlca, 362 Md. 626, 632, 766 A.2d 598, 601 (2001); Collier v. MD-Individual Practl`ce
Ass’n, 327 Md. 1, 5, 607 A.2d 537, 539 (1992). But, “if ambiguity is determined to remain after
consideration of extrinsic evidence, ‘it will ordinarily be resolved against the party who drafted
the contract,’ where no material evidentiary factual dispute exists.” Clena’enin Bros., 390 Md. at
459-60, 889 A.2d at 394; see Callaway, 375 Md. at 280, 825 A.2d 995, 1005-06 (“[W]hen a term
in an insurance policy is found to be ambiguous, the court will construe that term against the drafter
of the contract which is usually the insurer.”). Iri other words, where ambiguous language remains,
the court “construe[s] that language ‘liberally in favor of the insured and against the insurer as
drafter of the instrument ”’ Connors v. Gov ’t Employees Ins. Co., 442 Md. 466, 481-83, 113 A.3d
595, 603-05 (2015) (emphasis in original) (quoting Megonnell, 368 Md. at 655, 796 A.2d at 772).

v 'C. Discussion

Allstate seeks adeclaration that caps its liability at its pro rata allocation of damages, which
Allstate estimates is 30.1%. Id. To calculate this number, Allstate claims that it followed the
method in the Fourth Circuit’s decision in Roberts, supra, 668 F.3d at 113. That is, Allstate claims
its liability corresponds to Allstate’s time on thelrisk divided by the period of time between
Sherald’s date of birth and the date of his last elevated blood lead level. So, Allstate claims the
Policy covered only the 1,195 day period from March 6, 1996 (Sherald’s date of birth) to June 13,
1999 (the date of the Policy modification, excluding lead coverage). ECF 22-1 at 10. And, it

asserts that the entire period during which damages occurred is the 3,858 day period between

_27-

March 6, 1996 (Sherald’s date of birth) and September 27, 2006 (the date of his last blood lead
level test). Ia'_ Therefore, Allstate believes it is responsible for 30.1% (1,195/3,858) of damages
in the underlying suit.

Defendants disagree. First, they maintain that the all sums method, not the pro rata method,
applies here. As discussed, the all sums method provides that an insurer whose coverage is
triggered is liable for the full amount of the judgment against the policyholder, up to the amount
of its policy limit. By contrast, the pro rata method provides that an “insurer is liable for that
period of time it was on the risk compared to the entire period during which damages occurred.” '
ECF 22-1 at A8 (intemal citation omitted) (emphasis omitted). Second, defendants maintain that
the Lead Coverage Exclusion is invalid. Third, they claim that even if the pro rata method applies
to damages, Allstate is responsible for all of Rochkind’s defense costs in the underlying suit.
Fourth, they claim that the final test of Sherald’s blood lead level is not the appropriate end point
for determining Sherald’s exposure period to lead (i.e. , the denominator in the pro rata calculation).

1. Stanovich Affidavit

Defendants rely on the Affidavit of Craig. F. Stanovich to support many of their
contentions ECF 25-1. Stanovich holds designations as a Chartered Property and Casu'alty
Underwriter; Certified Insurance Counselor; Certified Risk Manager; and Associate in
Underwriting. Id. He also asserts that he has been “qualified as an expert witness in both state
and federal court on numerous matters relating to insurance.” Ia’. Stanovich offers opinions on
his view of the proper interpretation and application of the Policy and relevant case law. Ia’. at 2-8.
Allstate argues: “Mr. Stanovich’s Affidavit offers legal opinions that are not admissible.” ECF 29 v

at 13.

_23_

Fed. R. Evid. 702 permits expert testimony from “[a] witness who is qualified as an expert
by knowledge, skill, experience, training, or education” if the “specialized knowledge will help
the trier of fact to understand the evidence or to determine a fact in issue[.]” But, the opinion must
be “based on sufficient facts or data”, Rule 702(b), and it must be “the product of reliable principles
and methods”, Rule 702(c), that are “reliably applied” to “the facts of the case.” Rule 702(d); see,
e.g., United States v. Smilh, _ F.3d __, 2019 WL 1372326, at *6 (4th Cir. Mar. 27, 2019). “An
opinion is not obj ectionable just because it embraces an ultimate issue.” Fed. R. Evid. 704(a). And,
an expert’s opinion may concern “questions of fact that are committed to resolution by the jury.” -
United States v. Mclver, 470 F.3d 550, 561 (4th Cir. 2006).

But, testimony that states a legal conclusion is not admissible Elat v. Ngoubene, 993 F.
Supp. 2d 497, 512 (D. Md. 2014); see also United States v. Ojj(ill, 666 F.3d 168, 175 (4th Cir.
2011); United States v. Chapman, 209 Fed. App’x. 253, 269 (4th Cir. 2006); Fed. R. Evid. 704
advisory committee note. Additionally, “opinion testimony that states a legal standard or draws a
legal conclusion by applying law to the facts is generally inadmissible United Srales v. Mclver,
470 F.3d 550, 562 (4th Cir. 2006). 7

Although the Fourth Circuit has noted that “[t]he'line between a permissible opinion on an
ultimate issue and an impermissible legal conclusion is not always easy to discem,” this is not one
of those cases. Mc]ver, 470 F.3d at 562. The interpretation of a contract is a question of law, not
fact. See Forrest Creek Assocs., Lta'. v. McLean Sav. & Loan Ass ’n, 831 F.2d 123 8, 1242 (4th Cir.
1987). To the extent Stanvoich’s Af`fidavit addresses interpretation of the Policy and related case
law, l shall not consider it.

2. The Pro Rata Method

i. Reconsidering the Pro Rata Method

_29..

Defendants urge the Court to‘reconsider the well established case law supporting use of the
pro rata method. See ECF 25 at 14-33. They also maintain that the Maryland Court of Special
y Appeals is likely to reconsider application of the pro rata method in Robinson v. CXRe, No. 01888,
Sept. Term 2016 (Md. Ct. Spec. App.). Although Robinson was argued on November 9, 2017, it
apparently has not yet been decided Therefore, defendants urge the Court to delay ruling on the
Allstate Motion until the Court of Special Appeals decides Robi`nson.

However, as indicated, the Court of Special Appeals and the Fourth Circuit have made
clear that the pro rata method governs damage allocations in continuous injury disputes in
Maryland. See Roberts, 668 F.3d 106; Hanson, supra, 169 Md. App. 484, 902 A.2d 152; Riley,
supra, 161 Md. App. 573, 871 A.2d 599; Utica, supra, 145 Md. App. 256, 802 A.2d 1070. Even
if the Court were persuaded by defendants’ arguments, it is nevertheless bound by the Fourth
Circuit’s decision in Roberts. For the same reasons, I see no reason to wait for the Court of Special
Appeals to decide Robz'nson v. CXRe. Accordingly, 1 shall not delay my ruling.

ii. The Policy

Defendants maintain that the pro rata method does not apply here because the Policy is
different from the kind of insurance policy`at issue in -Roberts, 668 F.3d 106. According to
defendants, Roberts “has no conceivable application” to this case, which involves a personal
umbrella policy, because Roberts involved a standard CGL policy. ECF 25 at 2. Defendants
maintain that the language of the CGL policy was the basis for the pro rata allocation in Rol)erts.
Id.

In Roberts, the insurance policy stated that it did not cover “damages , . . for injuries that
occurred outside of the policy _period.” Roberts, 668 F.3d at 112. ln this case, the Policy states:

“Allstate will pay when an insured becomes legally obligated to pay for personal injury or property t

_3()-

damage caused by an occurrence.” ECF 1-3 at 12 (emphases omitted).10 Therefore, defendants
contend that the Policy does not restrict coverage to injuries sustained during the Policy period.
But, the Policy contains other language limiting the scope of its coverage. The Policy states
that it “applies to an occurrence anywhere in the world while the insurance is in force.” ECF 1-3
at 10 (second emphasis added). “Whether it is phrased as ‘during the policy period’ or ‘while the

393

insurance is in force, the resulting plain meaning is the same.” Allstate Ins. Co. v. Blue, ADC-
18-1199, 2019 WL 266281, at *3 (D. Md. Jan. 18, 2019) (citing the same language to reject the
same argument that defendants make here). lndeed, it is difficult “to imagine any other
interpretation than what is clearly stated in the contract above.” Id.
iii. The Unavailability Rule

Next, defendants allege that Rochkind could not obtain coverage for lead exposure after
the Lead Coverage Exclusion went into effect in 1999. There_fore, they rely on the “unavailability
rule,” which provides that when “a policyholder . . . attempts to obtain coverage but the insurance
industry refuses to offer it,” the policyholder is not accountable “for a pro rata Share of costs during
periods in which insurance is not available.” ECF 25 at 13. As a result of the so called
“unavailability rule,” defendants maintain that Rochkind is not liable for a pro rata share of the
damages Id. at 12-13.

The Court is not persuaded by this argument Defendants cite no authority for the existence

of such a rule in Maryland, nor could the Court find any Maryland cases discussing such a rule.

Moreover, “the vast majority of decisions applying a pro rata allocation methodology require that

10 As noted, after the 1999 modification, the Allstate Policy said: “Allstate will pay when
an insured becomes legally obligated to pay for personal injury, property damage or bodily injured
caused by an occurrence.” ECF 25 at 5 (intemal footnotes omitted). This change does not affect
the resolution of this issue.

_31_

the policyholder contribute for ‘bare’ periods regardless of whether applicable insurance was
‘available’ or ‘unavailable.”’ SEAMAN & SCHULZE § 4:3. Additionally, as Allstate notes,
defendants provide no evidence that Rochkind could not obtain insurance covering lead exposure
See ECF 29 at 12 n.2.

As the Roberts Court said, 668 F.3d at 1 13, the Court cannot “turn a blind eye” to the Policy
terms, so as to “hold an insurance company liable for risks for which it never contracted and for
which it never received premiums.” lt added that the “regrettable reality” of a lack of coverage
does not permit the Court “to hold an insurance company to a contractual provision” to which it
did not agree. Id. at 115.

3. Lead Coverage Exclusion
i. Pollution Exclusion

Defendants next claim that the Endorsement does not apply to personal injuries resulting
from lead-paint inside a residence.` As noted earlier, the Endorsement states, in relevant part,
ECF 1-3 at 18 (emphases in Policy): '

D. The following exclusions are added:

10. to personal injury or bodily injury which results in any manner from any
type of vapors, furnes, acids, toxic chemicals, toxic gases, toxic liquids,
toxic soils, waste materials, irritants, contaminants, or pollutants, including,
but not limited to:

a) lead in any form;
b) asbestos in any form;,
c) radon in any form; or
d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
a storage tank. 7
* =l= *

12. to anyliability imposed upon any insured by any governmental authority
for personal injury or bodily injury which results in any manner from, or
for property damage consisting of, or caused by, any type of vapors,
fumes, acids, toxic chemicals, toxic gases, toxic liquids, toxic soils, waste
materials, initants, contaminants, or pollutants, including, but not limited
to:

a) lead in any form;

_32_

b) asbestos in any form;

c) radon in any form; or -

d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
a storage tank -

13, to any loss, cost or expense arising out of any request, demand, or order that
any insured test for, monitor, clean up, remove, contain, treat, detoxify, or
neutralize, or in any way respond to or assess the effects of any vapors,
fumes, acids, toxic chemicals, toxic gases, toxic liquids, toxic soils, waste
materials, irritants, contaminants, or pollutants, including, but not limited
to:

a) lead in any form;

b) asbestos in any forrn;

c) radon in any form; or

d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
a storage tank.

Defendants maintain that the Lead Coverage Exclusion (i.e., Exclusion 10), which applies
to personal and bodily injury, is actually a pollution exclusion Id. at 10-12. They claim that when
it is read in context with Exclusion 12 and Exclusion 13, it is evident that the Lead Coverage
Exclusion applies only to environmental pollution. That is, in defendants’ view, the Lead
Coverage Exclusion terminated coverage of personal injuries resulting from environmental
exposure to lead, such as “lead paint stripped from a building that contaminates the soil.” Ia'.
However, defendants believe that the Policy continues to cover lead paint that remains inside the
residence. Id. at 12.

ln Sullins v. Allstate Ins. Co., 340 Md. 503, 506-07, 667 A.2d 617, 618 (1995), the
Maryland Court of Appeals considered the following exclusion under the heading “Losses We Do
l Not Cover”:

We do not cover bodily injury or property damage which results in any manner
from the discharge, dispersal, release, or escape of:

a) vapors, filmes, acids, toxic chemicals, toxic liquids or toxic gasses;
b) waste materials or other irritants, contaminants or pollutants

_33_

The insurer argued that lead paint fell within the terms “contaminants” and “pollutants.”
Id. at 508,~667 A.2d at 619. The court reasoned that these two terms “are susceptible of two
interpretations by a reasonably prudent layperson.” Id. at 509, 667 A.2d at 620. “By one
interpretation these termsencompass lead paint; by another interpretation, they apply only to cases
of environmental pollution or contamination and not to products such asilead paint.” Id. Further,
the court was concerned that terms, like “‘contaminant,’ when viewed in isolation, are virtually
boundless, for ‘there is virtually no substance or chemical in existence that would not irritate or
damage some person or property.”’ Id. at 512-13, 667 A.2d at 621 (quoting Pipefitters Welfare
Educatlonal Fund v. Westchester Fire Ins. Co., 976 F.2d 1037, 1043 (7th Cir. 1992)).

ln light of the ambiguity, the court construed the policy against the drafter, the insurance
company. Sulli`ns, 340 Md. at 513, 667 A.2d at 621-22. However, the court said: “fTo be sure that
lead paint poisoning claims were excluded from coverage, [the insurer] could have included a
provision . . . explicitly excluding such claims.”’ Id. at 518 n.3, 667 A.2d at 624 n.3;`see also
Brownlee v. Liberty Mut. Fz're Ins. Co., 456 Md. 579, 587, 175 A.3d 697, 702 (2017).

A judge in this district previously considered a pollution exclusion, but the policy defined
“pollutants” to include “‘substances which are generally recognized in industry or government to
be harmful or toxic to persons, property or the environment[.]”’ Clipper Mill Fed., LLC v.
Cincinnatz` Ins. Co., JFM-10-164`7, 2010 WL 4117273, at *7 (D. Md. ()ct. 20, 2010). As a result
of the broader definition of “pollutants,” the court recognized that the pollution exclusion was not
limited to environmental pollutants Therefore, it concluded that the exclusion applied to
“‘airbome contaminants”’ ld.

Here, the exclusion applies to “personal injury or bodily injury which results in any manner

from any type of . . . contaminants or pollutants, including . . . [l]ead in any form[.]” ECF 1~3

_34_

at 18. This provision is not “susceptible of two interpretations by a reasonably prudent layperson.”
Sullins, 340 Md. at 510, 667 A.2d at 620. Unlike the exclusion in Sullins, and akin to the expansive
definition of pollutants in Clipper Mill, the exclusion here expressly incorporates “[l]ead in any
form” into the coverage exclusion The result is unambiguous Lead paint poisoning is a personal
injury that results from exposure to lead paint, which is a form of lead. Defendants’ contrary
interpretation is simply too attenuated in light of the coverage exclusion’s clear reference to lead.
ii. Inadequate Notice of Lead Coverage Exclusion

- Defendants contend that Rochkind received inadequate notice of the Endorsement and
therefore the Lead Coverage Exclusion. ECF 25 at 8-9. As a result, they claim that the Lead
Coverage Exclusion is invalid. Id. Conversely, Allstate maintains that Rochkind received
sufficient notice. ECF 29 at 11-12. Further, it argues that defendants are barred from contesting
the sufficiency of the notice because Rochkind retained the policy for the full term and is only
objecting 19 years later. Id. at 9-10.

Maryland cases are clear that an insurance policy may be considered a “renewed” policy
even though it contains new terms See Worla' Ins. Co. v. Perry, 210 Md. 449, 454-55, 124 A.2d
259 (1956) (Stating that “parties may renew [an insurance] policy on terms different from those
contained in the original contract . . . ”); see also American Casualty Co. of Reading, Pa. v.
Resolution Trust Corp., 845 F. Supp. 318, 323 (D. Md. 1993) (observing that “Maryland
recognizes that an insurance policy may be deemed a renewal even if the terms of a predecessor
policy are changed”); accord Benner v. Nationwla'e Mut. Ins. Co., 93 F.3d 1228, 1236 (1996).
However, the insured can assume that the renewed policy has not changed unless the insurer has
provided proper notice of any changes Benner, 93 F.3d at 1236; see also J.A.M. Assocs. of

Baltimore v. Wesrern World Ins. Co., 95 Md. App. 695, 622 A.2d 818, 822 (1993); Gov’t Emps.

_35_

Ins. Co. v. Ropka, 74 Md. App. 249, 267, 536 A.2d 1214, cert denied, 312 Md. 601, 541 A.2d`964
(1988). Notification should “express the changes under a conspicuous heading on the declaration
pages or by separate endorsement mailed with the premium notice.” Benner, 93 F.3d at 1236
(internal quotation omitted).

“Upon receipt of proper notice, the insured has the duty to read the notice, and the insurer
is not responsible for an insured’s failure to do so.” Id. at 1237 (citing Twelve Knotts Ltd.
Partnership v. Fz'reman ’s Fand]ns. Co., 87 Md. App. 88, 103, 589 A.2d 105, 113 (1991)). Further,
the insured must promptly examine any changes in_the insurance policy and notify the insurer if it
refuses to accept them. Benner; 93 F.3d at 1237. “lf the insured accepts the policy or retains it for
an unreasonable length of time, the insurer may presume that [the insured] ratified any changes
and agreed to all of the terms.” Ia’.

ln Benner, the Fourth Circuit concluded that an amendatory endorsement provided
adequate notice cfa new exclusion provision. The exclusion provision appeared “under the bold-
faced heading entitled ‘Coverage Exclusions,”’ in “straightforwar ” and “unambiguous terms.”
Ia'. at 1237. The provision stated that “the policy will ‘not cover’ bodily injury to any insured or
resident family member beyondthe limits required by Maryland law.” Icl. The endorsement also
highlighted the document’s importance “by stating at the top, ‘[p]lease attach this important
addition to your auto policy.”’ Id. And, it directed the policyholder “‘to read each endorsement
to see how your coverage may be affected,’ to save the endorsements and to contact a Nationwide
agent concerning any questions.” Ial.

Here, Allstate’s renewal policy includes three pages of specific changes to the Policy.
ECF 1-3 at 17-19. -The top of the first page is titled, in large, bold-faced letters: “Policy

Endorsement.” Id. at 17. Directly under the title, a bold-faced and italicized subheading says, “T he

_36_

following endorsement changes your policy. Please read this document carefully and keep it
with your policy.” Id. A few lines below this subheading, another subheading, also bold-faced and
italicized, states: “This Endorsement Changes Your Policy-Keep It With Your Policy[.]” ld.
The remainder of the document contains unambiguous amendatory language On the second page,
in a standard font and normal typeface, the text states, id at 181
D. The following exclusions are added:
10. to personal injury or bodily injury which results in any manner from any
type of vapors, fumes acids, toxic chemicals, toxic gases, toxic liquids,
toxic soils, waste materials, irritants, contaminants or pollutants including,
but not limited to:
a) lead in any form;
b) asbestos in any forrn;
c) radon in any form; or
d) oil, fuel oil, kerosene, liquid propane or gasoline intended for, or from
a storage tank.

This amendatory endorsement sufficed to place Rochkind on notice of the exclusion
Further, by paying the premium and retaining the Policy for 19 years, without objecting to the
changes, Rochkind is presumed to have ratified the changes Benner, 93 F.3d at 1237.

iii. Inadequate Consideration for Lead Coverage Exclusion

Defendants also argue that the Endorsement and its Lead Coverage Exclusion are invalid
because Rochkind received no consideration for the exclusion of coverage. ECF 25 at 10. That
is, Rochkind received no reduction in premiums even though the Policy provided less coverage
than the prior policy year. See ECF 1-3 at 6-8. lndeed, Rochkind paid $547 for three consecutive
years, starting with the Policy year beginning on June 13, 1997. Id.

Allstate counters that defendants cannot contest the adequacy of the consideration because
Rochkind retained the Policy, without objection, for nearly two decades ECF 29 at 9-10. lt also

maintains that by refraining from increasing Rochkind’s premiums, it provided Rochkind with

consideration la’. at` 10-1 1.

_37_

The elements of a contract “are offer, acceptance, and consideration” B-Line Med., LLC
- v. lnteractive Digital Solutz`ons, Inc., 209 Md. App. 22, 46, 57 A.3d 1041, 1055 (2012) (citation
omitted). Ordinarily, a contract is not enforceable unless it is supported by consideration Horford
Cty. v. T own ofBel Air, 348 Md. 363, 381, 704 A.2d 421, 430 (1998). “In Maryland, consideration
may be established by showing ‘a benefit to the promisor or a detriment to the promisee.”l Cly
Comm ’rs for Carroll Cty. v. Forty W. Builders, lnc., 178 Md. App. 328, 384-85, 941 A.2d 1181,
1213 (citations and some internal quotation marks omitted), cert. denied, 405 Md. 63, 949 A.2d
652 (2008). The Maryland Court of Appeals has said: “A promise becomes consideration for
another promise only when it constitutes a binding obligation Without a binding obligation
sufficient consideration does not exist to support a legally enforceable agreement.” Cheek v.
United Healthcare of Mid-Atl., Inc., 378 Md. 139, 148, 835 A.2d 656, 661 (2003).

' Typically, a policyholder’s premium “provides consideration for the benefits provided by
the policy, no more and no less.” Ropka, 74 Md. App. at 275, 536 A.2d at l227. However, when
an insurer renews an insurance policy, the “‘original policy premium generally will not be
considered the needed additional consideration for a lnew] restrictive endorsement.”’ Id. at 276,
536 A.2d at 1227 (quoting APPLEMAN, 13A INsURANCE LAW AND PRACTlci-:, § 7603 (2d ed. 1979))
(emphasis added) (my alteration). And, “‘where therehas been no reduction in premium as
consideration for an exclusion clause reducing the coverage contracted for in [the] original policy,
the exclusion clause may be invalid for lack of adequate consideration.”’ Ropka, 74 Md. App. at
276, 536 A.2d at 1227 (quoting AePLEMAN § 7603). Therefore, “[i]f it can be shown . . . that the
insured received less coverage than that for Which he paid [for the original policy] and if there was
no consideration for the reduction, the attempted policy modification should be invalid for lack of

consideration.” Ropka, 74 Md. App. at 275, 536 A.2d at 1227.

-33_

However, in some cases, an insurer may reduce coverage without reducing premiums, yet
still provide adequate consideration A “decrease in premium owing to a decrease in coverage can
be completely obliterated by a rate increase that goes into effect at the same time.” Ropka, 74 Md.

'App. at 275, 536 A.2d at 1226-27. But, in cases-where premiums remain flat or increase, the
insurer must provide evidence that consideration was actually given F or example, in Benner, 93
F.3d at 1239, the insureds claimed they did not receive consideration after a policy renewal
included a coverage reduction yet premiums increased 4.3%, But, the insurer provided evidence,
including testimony from an employee, that but for the coverage reduction, the insurer would have
increased premiums by 6.7%. Id. As a result, the Fourth Circuit concluded that the insurer’s
“evidence [was] sufficient to support the jury’s conclusion that merely foregoing the opportunity
to seek a greater increase constitutes valid consideration.” Id..

In contrast, in Ropka, 74 Md. App. at 275, 536 A.2d at 1227, the Maryland Court of Special
Appeals found that the insurer provided no consideration where premiums stayed flat and the
record contained nothing “specifically indicating the authorization of a rate increase or the
establishment of applicable rates in general.”

Here, Allstate renewed Rochkind’s policy in 1999. At that time, it limited his coverage
While the premiums remained unchanged Allstate maintains that it provided consideration
because it did not exercise its “ability to seek a higher rate.” ECF 29 at 11. But, the record contains
no evidence that Allstate relinquished a rate increase. However, unlike the insured in Ropka, who
contested the sufficiency of the consideration within two to five years of the renewal, Rochkind
retained the Policy for nearly 20 years, “an unreasonable length of time,” before seeking to

invalidate the Policy modification for lack of the consideration Benner, 93 F.3d at 1237 (citing

-39_

Twelve Knotts, 87 Md. App. at 103, 589 A.2d at 114). Moreover, Rochkind was on notice of the
reduction in coverage, and certainly would have known that his premiums remained flat.

The case of AC & R Insulation Co. v. Pennsylvanr`a Manufacturers ’Ass ’n Ins. Co., 993 F.
Supp. 2d 539 (D. Md. 2014), is informative. There, the insured sought a declaratory judgment that
the insurer was obligated to provide benefits under primary and umbrella policies which Were
amended to include asbestos exclusions The amendments were made about 25 years prior to the
claim for benefits Judge Grimm ruled that the statute of limitations and the doctrine of laches
barred the insured from claiming benefits under the insurance policy. 1' He observed, id. at 548:

An insurance policy puts an insurer on notice that it may need to defend claims-

or defend its denial of claims~for so long as the policy remains in existence But

an insurer can have no way to predict whether, decades down the line, an insured

may draw into question the very process by which the insurance policy was entered

into, and there is no reasonable way to prepare to defend such an action other than

retaining forever an inordinate volume of records to show the insurer’s conduct at

the time each policy was issued. This also would put insurers at a significant

disadvantage, as it would allow plaintiffs to keep a cause of action tucked away in

their pocket-and maintain documentation to support their claim_with no notice

or warning to an unwitting insurer who may be forced to defend its actions years

later.

lndeed, in many cases, an insurer may face insurmountable obstacles to proving that it
provided consideration for a policy written two decades earlier. The insurer would likely need to
produce actuarial data or testimony from employees who worked on the policy in question Many
of the documents may have been destroyed pursuant to a corporate retention policy. And, many of
the employees may have left the company, become difficult to locate, or died. Even if an employee

is available, there is a good chance he or she will have no memory of a run-of-the-mill insurance

policy written twenty-years ago.

ll Allstate has not asserted limitations or laches

_40-

Accordingly, because Rochkind sat on his rights for such an “unreasonable length of time,”
Allstate “may presume that [he] ratified any changes and agreed to all of the terms[,]” including
the potential lack of consideration Benner, 93 F.3d at 1237 (citing Twelve Knotls, 87 Md. App.
at 103, 589 A.2d at 114).

4. Allocation of Defense Costs

Allstate seeks judgment limiting its liability for the cost of defending Rochkind,to its pro
rata share. ECF 1 at 6. Defendants contend that, pursuant to the Policy, Allstate is obligated to
defend Rochkind and is therefore responsible for all of the defense costs. ECF 25 at 6-7. Allstate
did not respond to defendants’ argument See ECF 29.

ln relevant part, the Policy states: “Allstate will defend an insured if sued as the result of
an occurrence covered by this policy, even if the suit is groundless, false or fraudulent.” ECF 1-3
at 14 (emphases omitted).

Maryland law recognizes “an insurance company’s duty to defend its insured for all claims
which are potentially covered under an insurance policy.” Maryland Cas. Co., 442 Md. at 695,
114 A.3d at 682; see Walk, 382 Md. at 15, 852 A.2d at 106. “‘Even if a tort plaintiff does not
` allege facts which clearly bring the claim within or without the policy coverage, the insurer still
must defend if there is a potentiality that the claim could be covered by the policy.”’ Walk, 382
Md. at 15, 852 A.2d at 106 (emphasis in original) (quoting Brohawn v. Transamerica Insurance
Co. , 276 Md. 396, 407-08, 347 A.2d 842, 850 (1975)). lndeed, “[i]f there is any doubt as to whether
there is a duty to defend, it is resolved in favor of the insured.” Id. at 16, 852 A.2d at 106.-07.
Therefore, the insurer is obligated to defend an insured if “the underlying tort Suit . . . allege[s]

action that is potentially covered by the policy, no matter how attenuated, frivolous, or illogical

_4]_

that allegation may be.” Sheers v. Brethren Mut. Ins. Co., 342 Md. 634, 643, 679 A.2d 540, 544
(1996) (emphasis in original); see Cochran, 337 Md. at 102-03, 651 A.2d at 861.

Determining whether an insurer has a duty to defend is a two-step process. In Capi`tal City,
788 F.3d at 379, the Fourth Circuit reiterated two categories of questions to resolve the issue, and
said, id. at 379:

“(1) what is the coverage and what are the defenses under the terms and

requirements of the insurance policy? (2) do the allegations in the tort action

potentially bring the tort claim within the policy’s coverage? The first question
focuses upon the language and requirements of the policy, and the second question
focuses on the allegations of the tort suit. At times these two questions involve
separate and distinct matters, and at other times they are intertwined, perhaps
involving an identical issue.”
(quoting St. Paul Flre & Marine Ins. Co. v. Pryseski, 292 Md. 187, 193, 438 A.2d 282, 285 (1981));
see also Gemz'ni Ins. Co. v. Enth Treks, Inc., 728 F. App’x 182, 184-85 (4th Cir. 2018); Maryland
Cas. Co., 442 Md. at 696, 114 A.3d at 682.

Therefore, in determining whether an insurer is obligated to defend a tort action, courts
applying Maryland law first determine the coverage and defenses under the terms and requirements
of the insurance contract, and in accordance with the principles of contract construction as outlined
above. Capi`tal City, 788 F.3d at 379. As noted, in conducting this analysis, courts apply “ordinary
contract principles to insurance contracts.” Id.; see Maryland Cas. Co., 442 Md. at 695, 114 A.3d
at 681. Thus, the determination of coverage turns on “‘the relevant policy provisions.”’ Capital
City, 788 F.3d at 379 (quoting Perini/Tompkins Joint Venture v. Ace Am. Ins. Co., 738 F.3d 95,at
101); see Harleysvflle Preferredlns. Co. v. Rams Head Savage Mill, LLC, 237 Md. App. 705, 721,
187 A.3d 797, 806 (2018); Prince George ’s Cly., 388 Md. at 173, 879 A.2d at 88.

To my knowledge, Maryland courts have not directly addressed the allocation of a portion

of defense costs to the insured in the context of a continuous injury dispute. See SEAMAN &

_42_

SCHULZE, app. A (50-state survey of allocation decisions with a focus on decisions addressing
allocation methodology). Nevertheless, in other contexts, the Fourth Circuit, the Maryland Court
of Special Appeals, and other judges in this District have explicitly “endorsed the method of
apportionment applied in Insurance Co. of Noth America v. Forty-Eight Insulations, Inc., 633
F.2d 1212 (6th Cir. 1980).” Notlonwr`de Mut. Ins. Co. v. Lafarge Corp., No. CIV.A. H-90-2390,
1994 WL 706538, at * 10 (D. Md. June 22, 1994); see also Roberts, 668 F.3d at 1 13; Lafarge Corp.
v. Nar’l Union Fire Ins. Co. of Plttsl)urgh, 935 F. Supp. 675, 688 (D. Md. 1996); Utica, 145 Md.
App. at 313, 802 A.2d at 1104.

In Forty-Ez`ght ]nsulotr`ons, ]nc., 633 F.2d 1212, an asbestos manufacturer faced several
lawsuits for failure to warn asbestos workers and other users of its products that asbestos was a
dangerous product. The litigants alleged exposure over a twenty-year period. During this period,
the manufacturer had several insurers, but went uncovered for a portion of the period.

The manufacturer and its insurers disputed the allocation of the costs of defending the
manufacturer from the onslaught of asbestos suits. The Sixth Circuit explained the manufacturer’s
position, Forty-Eight, Inc., 633 P.2d at 1224:

Forty-Eight argues that the insurer’s obligation to defend is very broad-
broader than its obligation to indemnify. Under the very wording of` the insurance
policies, the insurance companies had a duty to defend based on the allegations in
the complaint, even if the allegations are [“]groundless, false, or fraudulent . . .”

Forty-Eight argues further that the duty to defend is sufficiently broad so
that it arises when one count of the complaint is within policy coverage and other
counts are not. ln many such cases, courts have not permitted apportionment of
defense costs between the insurer and the insured. From these cases,_ Forty-Eight
argues that so long as any insurance company had a duty to defend, it (Forty-Eight)
should not be liable for any costs of defense, even if part or most of the underlying
lawsuit concerned periods of time when Forty-Eight was uninsured

The court acknowledged that insurers often bear the full cost of defending the policyholder

“when there is no reasonable means of prorating the costs of defense between the covered and the

_43_

not-covered items.” ld. (intemal quotation omitted). But, the court concluded that when the costs
of defending covered and non-covered risks can be easily apportioned, the insurer is responsible
only for the cost of defending the covered risk. The court reasoned, id. at 1224-25:

The duty to defend arises solely under contract. An insurer contracts to pay the

entire cost of defending a claim which has arisen within the policy period. The

insurer has not contracted to pay defense costs for occurrences which took place

outside the policy period. Where the distinction can be readily made, the insured

must pay its fair share for the defense of the non-covered risk.

Further, the court explained: “Were we to adopt [the manufacturer’s] position on defense
costs a manufacturer which had insurance coverage for only one year out of 20 would be entitled
to a complete defense of all asbestos actions the same as a manufacturer which had coverage for
20 years out of 20.” Id. at 1225. Therefore, it reasoned that defense costs, like damages, should
be allocated on a pro rata basis. -

The logic of Forty-Ei'ght Institutt`ons is compelling On the other hand, Maryland has a
strong presumption in favor of an insurer’s duty to defend. Cochran, 337 Md. at 107, 651 A.2d at
863-64 (“[W]here a potentiality of coverage is uncertain from the allegations of a complaint, any
doubt must be resolved in favor of the insured.”). The Maryland Court of Appeals has
characterized the duty to defend as “litigation insurance.” Brohawn, 276 Md. at 410, 347 A.2d
at 851. Furthennore, by “clear and unequivocal language,” Allstate “has assumed the obligation
of relieving its insured`of the expense of defending an action alleging and seeking damages within
the policy coverage.” Id.; see ECF 1-3 at 14 (“Allstate will defend an insured if sued as the result
of an occurrence covered by this policy, even if the suit is groundless, false or fraudulent.”)

(emphases omitted). \

_44_

The parties’ briefing on this issue only superficially addresses the complexity of resolving
these potentially conflicting lines of cases. ln light of the importance of this issue and the brevity
of the parties’ briefing, l decline to resolve the issue at this juncture.

5. The Exposure Period
1 Allstate contends that, pursuant to the Fourth Circuit’s holding in Roberts, suprd, 668 F.3d
106, the end of the exposure period under the pro rata method is the date of the final test showing -
an elevated blood lead level. ECF 22-1 at 10. Therefore, citing Sherald’s answers to
interrogatories, Allstate argues that Sherald was exposed to lead at Rochkind’s property “from his
birth on March 6, 1996 until his last blood lead level on September 27, 2006.” ECF 22-1 at 10
(citing ECF 22-2 at 5, 8-9).

Defendants assert that Allstate has assumed that “because Sherald had a'n elevated blood
lead level of 10 mcg/dL in 2006, his lead exposure must have extended until that time.” ECF 25
at 33. Further, they argue that Sherald’s Tort Case alleged exposure only through June 13, 1999.
ECF 25 at 33, 44; see ECF 1-2 at 13,15.12

In support of these assertions, defendants make several representations'about the testimony
of their expert witnesses However, the Court cannot consider an attorney’s unsworn
representations as valid evidentiary material under Rule 56(c). See Roitntree v. Fairfax Cty. Sch.
Bd., 933 F.2d 219, 223 (4th Cir. 1991) (“The arguments of counsel, absent any evidence such as
sworn affidavits accompanying objections to a motion for summary judgment, fail to meet the
evidentiary standard necessary to create a genuine issue of material fact.”); see also WRIGHT &

MILLER § 2738 (“[A]n attorney’s affidavit is admissible only to prove facts that are within the

12 As noted earlier, the Tort Case Complaint seems to have alleged exposure to lead dating `
from Sherald’s birth until the time suit was filed in 2017. See ECF 1-2, W 5-7.

_45_

attorney’s personal knowledge and as to which the attorney is competent to testify; an affidavit
stating what the attorney believes or intends to prove at trial will be disregarded.”). Rather,
“rnaterials in the record,” such as depositions, documents, and stipulations, must show that there
is no dispute of material fact. See Fed. R. Civ. P. 56(a).

Defendants also submitted the affidavit of Paul Rogers, M.D. ECF 38-1. Dr. Rogers stated
that he has “served as an expert pediatrician in approximately 75 lead paint poisoning cases” and
has been “qualified as an expert in pediatrics and childhood poisoning in the Circuit Court for
Baltimore City.” Id. 1[ 4. According to Dr. Rogers, most ingestion of lead occurs when a child is
between the ages of 8 months and 3 years old. Id. ‘|l 11. ln his opinion, “within a reasonable degree
of medical probability,” Sherald “was exposed to flaking and chipping lead paint and leaded dust
at [the Property] from approximately the age of 9 months to at least his third birthday[.]” Id. 11 14.
He also opined that “the blood tests that Were recorded on April 26, 2000, when Malik was 4 years
old, and on September 27, 2006, when Malik was 10 1/2 years old, were the result of lead that was \
stored in his body from the exposure that occurred by his 3rd birthday.” Id. Further, Dr. Rogers
stated that, in his opinion, Sherald’s “exposure to lead . . . from approximately 9 months until 3
years of age, was a substantial contributing factor to causing permanent brain damage to Malik
sherard[.]” 1a 11 16.7

As noted, a court must determine the appropriate end date based on the evidence in the case
before it. Jacob Dackmon,' 2017 WL 4098749, at *3. In Roberts and Jacob Dackman, the courts
reviewed the records from the underlying state court trials. Here, the underlying Tort Case settled
without a trial, and the parties have submitted only two exhibits (ECF 22-2; ECF 38-1) that are

relevant to the analysis See Sherald v. Rochkind, ECF 56/0. And, regardless of whether l may

_46_

1

consider the affidavit of Dr. Rogers, which Allstate has moved to strike (ECF 39), there is not
enough evidence in the record for the Court to resolve this fact-bound inquiry. See ECF 40.

Accordingly, l reach no conclusion as to the length of the exposure period. And, l shall
deny, as moot, Allstate’s motion to strike.

n VI. Conelusion
` F or the foregoing reasons, l shall deny the Allstate Motion, the defendants’ Cross Motion,

and Allstate’s motion to strike.

The parties shall be directed to submit a proposed scheduling order, jointly if possible,
concerning the remaining issues.

An Order follows.

Date: March 31, 2019 /s/
Ellen Lipton Hollander

United States District Judge

-47_

